DETAILED ACTION
This action is responsive to the Application filed 10/30/2020.
Accordingly, claims 1-20 are submitted for prosecution on merits.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 8  are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 1, 11 of U.S. Patent No. 10,853,091 (hereinafter ‘091).
 Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
	Instant claim 1						‘091 claim 1
storing, by a first device of a first network, in a queue data received from a second device of a second network, the data comprising a plurality of modifications to apply in an order to an operating system registry of an operating system on the second device to transition from a first state to a second state;
receiving, by a first device within a first network, a first request to apply modifications to an operating system registry to transition from a first state to a second state, maintaining, by the first device, in a 

receiving, by the first device on the first network, a second request from the second device on the second network to retrieve the modifications of the first request;
 transmitting, by the first device to the second device, authentication information to cause the second device to authenticate the first device;
communicating, by the first device responsive to the first device being authenticated, the data from the queue to the second device to cause the second device to apply the plurality of modifications in the order to transition the operating system registry of the operating system on the second device from the first state to the second state.
transmitting, by the first device responsive to the authentication of the first device, the dataset from the queue to cause the second device to apply, in order of receipt by the queue, the modifications to the one or more settings of the operating system registry for the operating system of the second device to transition from the first state to the second state


Hence, instant claim 1 would be deemed an obvious variant to ‘091 claim 1.
Instant claim 8 recites the a system comprising steps performed by a “first device on a first network” to “store”, “communicate”, “communicate” identical to those in instant claim 1; whereas ‘091 system claim 11 recites the same steps of ‘091 claim 1. Hence, instant claim 8 is also deemd an obvious variant to ‘091 claim 11 for the same ODP reasons.
	Dependent (instant) claims 2-7, 9-14 are therefore unpatentable for reasons set forth with the ODP rejection made against claims 1, 8 from above.
Claims 15 is/ are provisionally rejected under the judicially created doctrine of obviousness-type double patenting (ODP) as being unpatentable over claims 11 of U.S. Patent No. 10,853,091 (hereinafter ‘091) in view of Tian et al, USPubN: 2017/0109193 (herein Tian)  and Suzuki et al, USPubN: 2014/0172783 (herein Suzuki) 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
		Instant claim 15				‘091 claim 11
A cloud-based agent executable via a cloud-based network on one or more processors to: 
store, in a queue, data received from a client device on a network different from the cloud-based network, the data comprising a plurality of modifications to apply in an order to an operating system registry of an operating system on the client device from a first state to a second state;
a first device in a first network, the first device having one or more processors configured to: 
receive a first request to apply modifications to an operating system registry to transition from a first state to a second state,
maintain, in a queue, a dataset representing the modifications to apply to the operating system registry of a second device within a second network different from the first network; receive, by the first device, a second request from the second device to retrieve the modifications of the first request;  
communicate, responsive to receiving a request from the client device to access the data, authentication information to the client device to cause the client device to authenticate the first agent;
transmit, to the second device responsive to the second request, authentication information to cause the second device to authenticate the first device; and
communicate, responsive to the first agent being authenticated, the data from the queue to the client device cause the client device to apply the plurality of modifications in the order to transition the operating system registry of the operating system on the client device from the first state to the second state.
transmit, responsive to the authentication of the first device, the dataset from the queue to cause the second device to apply, in order of  the queue, the modifications for the operating system of the second device to transition from the first state to the second state


Unlike instant claim 15, ‘091 claim 11 does not recite first device as “cloud-based agent” executing on a “cloud-based network”, nor does it recite second device in the second network as “client device” executing in a “network different from the cloud-based network” of the “agent”.
Cloud-based provision of software agent to perform operations related to administering deliverables and updates destined for provision to client device is shown in Tian; that is, a client side agent (management client 150 – para 0014; para 0017) communicates with a SaaS cloud-based provider (cloud management server – para 0017; management application 250 – para 0020; cloud server 140- Fig. 1) for SaaS provisioning (para 0011) which uses management tasks of a server-side agent (agent application 220 – Fig.2; para 0018; para 0037-0038), the agent tasks including executed VM to collect and configure software packages (feature package 230 – para 0022; para 0027) and to track correspondinnng updates (para 0027) for distribution.  Hence, cloud-based agent application to support client side with packages distribution and management for software maintenance and collection thereof to assist a SaaS distribution server is recognized.
Suzuki also discloses Agent service (para 0108) in form of client-based service agent (Agent service – para 13; para 0225) to receive download (client agent, processing download … in priority order  – Fig. 14) and updates (para 0059-0060; para 0105) and processing thereof in an order of priority (processing download … priority order – Fig. 15; client Agent downloads – Fig. 16; para 0133) for OS boot of client system on a cloud-based network (para 0109, 0127) responsive to a cloud server delivery or provisioning (para 0182-0183); hence service agent interposed between a cloud-based service provider and a client computer OS for installing and booting the client platform is recognized.
Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement first device and second device according to delivery of modification data associated with network communication of deliverables and downloaded update so that (a) the first device is executing as cloud-based agent in first network infrastructure – as in Tian cloud infrastructure - and (b) the second device operates in client platform in a network different from the first cloud network – as in Tian’s management client and Suzuki target client – because
cloud-based infrastructure operations to manage deliverables to a target recipients of a client network can benefit from performance of cloud-based agent software at expedient use resources implementation at low cost, including agent software instantiation for efficient management of resources on a per-need-basis, as sustained or expedient execution of administrative and monitoring tasks by the agent software respective to latest state of cloud deliverables as part of assisting the cloud-based provisioning of services and client packages as set forth above, the use of cloud-based agent as a form of cost-effective adaptation of cloud implemenatation resources toward the endeavor by the infrastructure in managing, retrieving, inter-service traffic communicating and distributing cloud services or packages update to client or user devices.
Hence, instant claim 15 would be deemed obvious over the language of ‘091 claim 11 for the reasons set forth with the rationale from above.
Dependent (instant) claims 16-20 are therefore unpatentable for reasons set forth with the ODP rejection made against claim 15 from above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
Decembre 01 2021